Citation Nr: 1539545	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of concussions, to include headaches.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part, the March 2008 rating decision determined that new and material evidence had not been submitted to reopen service connection claims for headaches and concussions and for peripheral neuropathy.

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board, as part of a March 2010 decision, found that new and material evidence had not been received to reopen service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2011 Memorandum Decision, the Court vacated the Board's March 2010 decision, and remanded the matters to the Board for further proceedings consistent with the decision.  The Board remanded the case to the RO in August 2012 and instructed the RO to take action in compliance with the mandates of the Court's September 2011 Memorandum Decision.

The Board again remanded the case to the RO in December 2013 to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A were fully complied with and satisfied.

In a January 2015 decision, the Board found that, consistent with December 2013 Board remand, the RO had complied with all notification and development actions required.  The Board further found that new and material evidence had been received to reopen the service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  The Board therefore granted reopening of those claims.

In the January 2015 decision, the Board remanded for further development the reopened service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  As more fully explained below, in this remand, the Board finds that the January 2015 Board remand directives were not substantially completed and, therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The March 2008 rating decision also denied reopening of the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement and substantive appeal as to the issue.  In its March 2010 decision, the Board expanded the issue to include all psychiatric disabilities demonstrated in the record, to include PTSD, and remanded the issue for further development.  On remand, in a January 2011 rating decision, the RO granted reopening of the claim for entitlement to service connection for a psychiatric disability, to include PTSD, and granted service connection for major depressive disorder with cognitive and delusional disorder, not otherwise specified.  As this represents a total grant of the benefit sought on appeal with respect to the issue, the issue is no longer on appeal and is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its January 2015 remand, the Board noted that the August 2014 VA examiner did not address whether the Veteran's headaches and peripheral neuropathy of the lower extremities were proximately due to or aggravated beyond their natural progression by any of the Veteran's service-connected disabilities, to include the service-connected major depressive disorder with cognitive and delusional disorder.  The Board further observed that, in a December 2014 Written Brief Presentation, the Veteran's representative argued that the Veteran's headaches and peripheral neuropathy of the lower extremities were either caused or aggravated by his service-connected major depressive disorder with cognitive and delusional disorder.  In support of the argument, the Veteran's representative provided a URL for a scholarly article discussing the psychosomatic effects of depression.  The URL leads to an article entitled "Depression, Anxiety, and Somatic Complaints: Is It All Psychosomatic," by H.-U. Wittchen and F. Einsle, which was published in Volume 34, Number 3, 2012, of Medicographia, and is available on the Medicographia website at http://www.medicographia.com.

In the remand, the Board directed that the record should be forwarded to the August 2014 VA examiner for an addendum opinion as to the etiology of the Veteran's headaches and peripheral neuropathy of the lower extremities.  The Board directed that the examiner was to provide opinions as to whether it is at least as likely as not that the Veteran's headaches and/or peripheral neuropathy are proximately due to, or chronically aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected psychiatric disabilities.  The Board specifically directed, "In rendering the requested opinions, the examiner is asked to specifically reference the Veteran's December 2014 Written Brief Presentation, to include the scholarly article cited therein."

Upon remand, the record was forwarded to the August 2014 VA examiner in March 2015.  The examiner reviewed the record and provided three opinions.  First, she opined that to determine the etiology of the Veteran's headaches would require mere speculation.  Second, she opined that it is just as likely as not that the service-connected major depressive disorder can chronically aggravate the Veteran's headaches.  Third, she opined that there is less than a 50 percent probability that the Veteran's peripheral neuropathy is due to military service or caused by or aggravated by any of the Veteran's service-connected disabilities.  The examiner provided rationale to support each of the three opinions.  The March 2015 VA addendum opinion report reflects consideration of the record in general.  However, the report does not reflect consideration of the scholarly article referenced in the December 2014 Written Brief Presentation specifically.  The rationales for the opinions given do not include specific reference to the December 2014 Written Brief Presentation or to the scholarly article cited therein.

Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board directed in its January 2015 remand that the VA examiner specifically reference the Veteran's December 2014 Written Brief Presentation, to include the scholarly article cited therein.  This remand directive was not completed.  Therefore, a further remand is necessary to ensure at least substantial compliance with the January 2015 remand directives.

The Board notes that the Veteran's representative submitted another Written Brief Presentation in August 2015, that provides additional URLs to an entry on the University of Maryland Medical Center website on back pain and sciatica and to a scientific article entitled, "Neuropathic pain, depressive symptoms, and C-reactive protein in sciatica patients," by T. Uher and P. Bob, which discusses, among other things, the psychosomatic manifestations of depression, including neuropathic pain.  On remand, the VA examiner must also consider the materials referenced in the August 2015 Written Brief Presentation.

Finally, the Board observes that the most recent supplemental statement of the case, which was issued in April 2015, does not discuss the March 2015 VA addendum opinion that it is just as likely as not that the service-connected major depressive disorder can chronically aggravate the Veteran's headaches.  On remand, the AOJ must consider that opinion in any readjudication of the issues on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's record to the VA examiner who conducted the August 2014 VA examination and provided the March 2015 VA addendum opinion or, if that examiner is not available, to an equally qualified VA clinician, and obtain an additional opinion as to the likely etiology of the Veteran's headaches and peripheral neuropathy of the lower extremities.  The record and a copy of this remand must be provided to the examiner and reviewed in conjunction with the opinion.  After a review of the record, the examiner is asked to address the following.

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's headaches are proximately due to or the result of any of the Veteran's service-connected disabilities, to include his service-connected psychiatric disabilities.

b)  If not, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that Veteran's headaches are aggravated by the Veteran's service-connected disabilities, to include his service-connected psychiatric disabilities.

c)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's peripheral neuropathy of the lower extremities is proximately due to or the result of any of the Veteran's service-connected disabilities, to include his service-connected psychiatric disabilities.

d)  If not, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's peripheral neuropathy of the lower extremities is aggravated by the Veteran's service-connected disabilities, to include his service-connected psychiatric disabilities.

In rendering the requested opinions, the examiner is asked to specifically reference the Veteran's December 2014 Written Brief Presentation and August 2015 Written Brief Presentation, to include the scholarly and medical articles cited therein.

The examiner must note that an opinion that does not reflect consideration of and reference to the Veteran's December 2014 and August 2015 Written Brief Presentations and the scholarly and medical articles cited therein will not be considered complete, and will necessitate another remand for further VA opinions.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion given. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  Any readjudication of the issue of entitlement to service connection for residuals of concussions, to include headaches, must reflect consideration of the March 2015 VA addendum opinion that it is just as likely as not that the service-connected major depressive disorder can chronically aggravate the Veteran's headaches.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




